Citation Nr: 1537941	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-20 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for irritable bowel syndrome (IBS).

2. Entitlement to service connection for pelvic inflammatory disease (PID).

3. Entitlement to service connection for residuals of a right thumb injury.

4. Entitlement to service connection for pain and numbness in the left upper extremity (left upper extremity disorder).

5. Entitlement to service connection for a left knee disorder.

6. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran apparently served on active duty from August 1987 to August 1991 and had service in the DC Air National Guard.

The Veteran's claims are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the VA Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at an April 2015 video-conference hearing.  A transcript of the hearing is included in the electronic claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, the Veteran's claims must be remanded for further development, as described below.

At the outset, all records related to the Veteran's service in the DC Air National Guard must be obtained.

In addition, the April 2010 VA examination report for gynecological conditions is not adequate to allow the Board to make a fully informed decision on the Veteran's service connection claim for PID.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner diagnosed the Veteran as having a history of PID with recent chlamydia infection, but did not specify whether the Veteran had a current diagnosis of PID that related to service.  April 2010 VA Examination Report (stating that the Veteran's two in-service episodes of PID "were not severe enough to prevent her from achieving two subsequent pregnancies").  Moreover, at the April 2015 Board hearing, the Veteran testified that her February 2014 hysterectomy was due to ongoing PID.  April 2015 Hearing Transcript; see also July 2013 Substantive Appeal (VA Form 9).  Thus, remand is necessary to provide a new examination and obtain an opinion (with rationale) as to whether the Veteran has a current diagnosis of PID and, if so, whether her PID relates to service.

The April 2010 VA orthopedic examination report is also not adequate to allow the Board to make a fully informed decision on the Veteran's service-connection claim for residuals of an in-service right thumb injury.  See Barr, 21 Vet. App. at 312.  The examiner found that the Veteran did not have a current right thumb disability ("[n]ormal thumb examination") and opined that the Veteran did "not seem have any residual effect of history of right thumb dislocation while in the service."  Subsequent to the April 2010 VA examination, the Veteran was treated for right wrist pain and diagnosed as having mild radiocarpal degenerative joint disease.  April & July 2011 VAMRs.  In addition, the Veteran testified that her right thumb injury resulted in carpal tunnel syndrome (CTS).  April 2015 Hearing Testimony.  Remand is necessary to obtain a new VA examination that identifies the exact nature of the Veteran's right thumb/wrist disorder and renders an opinion as to whether the Veteran has a current right thumb/wrist disability that relates to service.

Similarly, a new VA examination is required to identify the exact nature and etiology of the Veteran's left upper extremity nerve disorder.  See Barr, 21 Vet. App. at 312.  The April 2010 examiner found that the Veteran's left shoulder was normal on examination and that the Veteran did "not seem to have any residual effect of the shoulder condition that was described in her military service health record history."  However, VA medical records from January 2013 indicate a diagnosis of left shoulder arthralgia (joint pain).  In August 2010, another VA examiner opined that the "Veteran's claim of a somatoform disorder is at least as likely as not caused by or a result of some incident that occurred in military service."  The examiner explained that "[e]ven though there isn't a diagnosis of physical pathology of the left shoulder, the pain condition is a continuation of the symptoms described in service."  However, in the same month (August 2010) a VA mental health examiner found that the Veteran "presents without any evidence of psychological distress or cognitive impairment" and that there is "no evidence of conversion disorder or any other mental disorder caused by or a result of military service."  See also August 1989 VAMRs (diagnosing a neurological defect associated with the left arm); July & August 2003 PMRs (discounting cervical radiculitis as a likely cause of the Veteran's symptoms and stating that her symptoms may have resulted from a transient ischemic attack).  At the April 2015 Board hearing, the Veteran confirmed that her left upper extremity symptoms have never been diagnosed.  Thus, a new examination is required to determine whether the Veteran has a current left upper extremity disability and, if diagnosis is possible, whether the Veteran's current disability relates to service.

A new VA examination is also necessary to establish the etiology of the Veteran's bilateral knee disability.  VA must provide an examination when (1) there is evidence of a current disability, (2) evidence establishing the occurrence of an "in-service event, injury or disease" or a disease that manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The McLendon elements are satisfied.  The Veteran testified that she experienced stiffness, swelling, and pain in her knees, bilaterally,  when she worked moving and delivering warehouse supplies in service.  See April 2015 Hearing Transcript; see also December 1991 Report of Medical History (documenting painful joints upon separation from service).  The Veteran's testimony constitutes competent evidence of an in-service injury or disease.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to testify as to factual matters of which he had first-hand knowledge).  Moreover, the medical evidence shows that the Veteran has a current bilateral knee disability and her hearing testimony indicates that her knee pain has been ongoing since service separation.  April 2010 VAMRs (diagnosing knee arthralgia); October 2011 VAMRs (noting that an MRI revealed cartilage thinning and medial joint space loss in the right knee and degenerative joint disease in the left knee, and finding limited extension and flexion of the knees on examination); June 2013 VAMRs (reporting worsening bilateral knee pain); April 2015 Hearing Transcript (testifying that the Veteran sought treatment for chronic knee pain after service separation).  Accordingly, a VA examination is warranted to determine whether the Veteran has a current knee disability, bilaterally, and, if so, whether this disability relates to service.

The case is REMANDED for the following actions:

1.  Obtain the Veteran's complete service personnel and service treatment records related to her service in the DC Air National Guard.  Also, undertake efforts to identify all periods, if any, of active duty, active duty for training, and inactive duty for training in the DC Air National Guard.  Provide specific dates for any identified periods and associate this information with the claims file.

2.  Make arrangements to obtain the Veteran's complete VA treatment records dated from July 2013 forward, to include records related to a hysterectomy in February 2014.  

3.  Thereafter, schedule the Veteran for a VA gynecological examination.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

a. The examiner must determine whether the Veteran has a current (i.e., during the pendency of the claim, since March 2010) diagnosis of PID and/or or any other gynecological disorder.  If the examiner finds that the Veteran does not have a current diagnosis of PID and/or or any other gynecological disorder, he or she must clearly explain this finding, to include why the Veteran's prior PID diagnoses do not suggest the presence of a disability.

b. As to each gynecological disorder found to be present since March 2010 (to include any residuals of a hysterectomy), the examiner must opine as to whether it had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner must acknowledge the in-service treatment for herpes, PID, vaginitis and/or vaginal candidiasis, etc.

The examiner must provide a complete rationale for his or her opinion.

4.  Schedule the Veteran for an appropriate VA examination of her right thumb/wrist.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

a. The examiner must identify all current right thumb/wrist disorders found to be present (e.g. degenerative joint disease or carpal tunnel syndrome).  If the examiner cannot diagnose a current right thumb/wrist disability, he or she must explain why a diagnosis is not possible.

b. If the examiner diagnoses a current disability of the right thumb/wrist, he or she must opine as to whether it had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner must acknowledge the in-service treatment for a right thumb injury in February and March 1993.

The examiner must provide a complete rationale for his or her opinion.

5.  Schedule the Veteran for an appropriate VA examination of her left upper extremity.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

a. The examiner must identify all current left upper extremity disorders manifested by the Veteran's reported symptoms of pain, numbness, and tingling in the left upper extremity.  If the examiner is unable to diagnose a current left upper extremity disability, he or she must explain why a diagnosis is not possible.

b. If the examiner diagnoses a current disability of the left upper extremity, he or she must opine and to whether it had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner must acknowledge the in-service treatment for left arm paresthesias in August 1989.

The examiner must provide a complete rationale for his or her opinion.

6.  Schedule the Veteran for an appropriate VA examination of her knees.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

a. The examiner must identify all current knee disorders found to be present.  

b. The examiner must also opine and to whether any current right and/or left knee disorder had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner must acknowledge the Veteran's testimony that her knee problems were caused by moving heavy equipment during service.  See April 2015 Board Hearing Transcript.

The examiner must provide a complete rationale for his or her opinion.

7. Thereafter, review the medical examination reports to ensure that they adequately respond to the above instructions, including providing an adequate explanation in support of the requested opinions.  If a report is deficient in this regard, return the claims file to the appropriate VA examiner for further review and discussion.

8. Finally, after the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




